        Case 1:18-cv-01999-JPW Document 32 Filed 09/08/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KARI LAWMAN,                               :   Civil No. 1:18-CV-01999
                                           :
             Plaintiff,                    :
                                           :
             v.                            :
                                           :
HERBERT, ROWLAND & GRUBIC,                 :
INC.,                                      :
                                           :
             Defendant.                    :    Judge Jennifer P. Wilson

                                      ORDER

      AND NOW, this 8th day of September, 2020, upon review of the

Defendant’s motion for summary judgment and all relevant filings, IT IS

ORDERED that the motion, Doc. 20, is GRANTED IN PART and DENIED IN

PART. The motion is GRANTED with respect to Plaintiff’s claims under the

Americans with Disabilities Act (“ADA”) for disability discrimination and failure

to accommodate. The Clerk of Court is directed to enter judgment in favor of

Defendant on those claims, in Count I. The motion is DENIED with respect to

Plaintiff’s claim under the ADA for retaliation, also in Count I.

      IT IS ALSO ORDERED that a status conference shall be held on October

29, 2020 at 10:00 a.m. The purpose of this call will be to discuss pre-trial and trial




                                          1
        Case 1:18-cv-01999-JPW Document 32 Filed 09/08/20 Page 2 of 2




deadlines for Plaintiff’s remaining ADA retaliation claim. Before that call, the

parties shall meet and confer about the same.

                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania




                                         2
